Case: 21-50710     Document: 00516267416         Page: 1     Date Filed: 04/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 5, 2022
                                  No. 21-50710                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Manuel Guerrero,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:21-CR-35-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Manuel Guerrero pled guilty to illegal reentry after deportation and
   now appeals the 27-month sentence imposed. He argues that the sentence is
   substantively unreasonable because it is greater than necessary to achieve the
   sentencing goals of 18 U.S.C. § 3553(a). Specifically, he argues that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50710      Document: 00516267416           Page: 2     Date Filed: 04/05/2022




                                     No. 21-50710


   district court should have given more consideration to his turbulent family
   history.
          We consider the substantive reasonableness of a sentence imposed
   under an abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51
   (2007). Furthermore, we presume that a within-guidelines sentence, like
   Guerrero’s, is reasonable. United States v. Jenkins, 712 F.3d 209, 214 (5th
   Cir. 2013). The district court considered Guerrero’s mitigation arguments,
   the record, and the § 3553(a) factors before determining that a sentence at
   the top of the guidelines range was fair and reasonable. Guerrero fails to rebut
   the presumption of reasonableness attached to his sentence by showing that
   the district court failed to consider a pertinent factor or erred in balancing the
   sentencing factors. Id.
          The judgment of the district court is AFFIRMED.




                                           2